Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 11/10/2021 are acknowledged. Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed, and as to all the arguments on the amended claimed limitations the responses will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Regarding claim 1, applicant argues that none of the cited references, or any combination thereof, teaches or suggests “segmenting the face region and deleting, from the electronic device, a foreground and a background in the point cloud data; and normalizing the point cloud data from which the foreground and background have been deleted to preset value ranges before and after the average depth to obtain the grayscale depth image without the foreground and the background, the preset value ranges taking the average depth as a reference" (emphasis added by applicant). To support this argument, applicant alleges that “Schickel cannot be combined with Erdogmus and Kim because the references teach away from their combination.” To support this allegation, applicant asserts that “the deleing operation allegedly disclosed by Schickel” teaches away from Kim's disclosure of “not deleting the background from 
The Office respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ad discussed in detail in the previous office action, Kim is relied upon to teach the following (see page 5 of the previous office action): 
“an electronic device  for performing image processing (Kim: [0113-0114]), and determining an average depth of a face region for the target detection object according to three-dimensional key facial points in the point cloud data; segmenting the face region and (separating from objects) Kim: [0039-0040]….)”
Also, Schickel is relied upon to teach “deleting, from the electronic device, a foreground and a background in the point cloud data” (see page 6 of the previous office action) (emphasis added by examiner). Nowhere in the previous office action the Kim’s disclosure of “merging” action is relied upon or required in the combination. As rebutted in detail in the Response to Arguments section of the previous office action dated 11/12/2020 in regard to applicant’s similar assertions and repeated here in the following, the paragraph cited by applicant, i.e., [0054] of Kim, is not part of the extracting objects 
Regarding claim 1, applicant further alleges, without providing any reasoning or evidence, that “neither the portion of Kim cited by the Examiner, nor any other portion of Kim, can constitute a teaching or suggestion of” “normalizing ... to preset value ranges before and after the average depth”.
The Office respectfully disagrees. Kim discloses: “[0040] In operation 220, spatial depth information may be extracted by calculating an average depth value of the one or more objects. In this instance, the average depth value may be a parameter to adjust a depth of the input image.” The normalizing action is implied by the disclosure of “to adjust a depth of the input image”. Once the “depth of the input image” is adjusted, the av=Z0 and further assume that the “depth of the input image” is adjusted from z to z’ such that the average depth value is at z’av=0. As a result of this adjustment, all depth (z) values of the input image are adjusted to z’=z-Z0, including the “preset value ranges before and after the average depth” which will be changed from Zf (any depth value for separating the objects from the foreground) and Zb (any depth value for separating the objects from the background) to Zf-Z0 and Zb-Z0. These “value ranges” are necessarily set before normalizing action (i.e., “preset”) for “segmenting and deleting” action.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Erdogmus et al., "Spoofing Face Recognition With 3D Masks," IEEE TRANSACTIONS ON INFORMATION FORENSICS AND SECURITY (July 2014), 9:1084-97, hereinafter Erdogmus,
Kim et al., US 20110081042 A1, published on April 7, 2011, hereinafter Kim,
Schickel et al., US 20180101719 A1, published on April 12, 2018, hereinafter Schickel, and
Wang et al., US 20190251333 A1, published on August 15, 2019, which is the continuation of PCT/CN2018/079281 filed on March 16, 2018 and claims priority of CN-201710406726.9 filed on June 2, 2017, hereafter Wang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-14, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus, in view of Kim, and further in view of Schickel.
Regarding claim 1, Erdogmus discloses a three-dimensional living-body face detection method Erdogmus: Abstract) comprising: 
acquiring multiple frames of depth images for a target detection object; (Erdogmus: Abstract; p 1087, right col, 4th para ("Recording or the Database...", and p 1091, left col, 7th para ("For the 3D model..."))
pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data; (Erdogmus: p 1088, right col, 1st para, p 1090, right col, 2nd to last para and p 1091, right col, 1st para)
normalizing the point cloud data to obtain a grayscale depth image; (Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. The claimed "grayscale depth image" is interpreted as the disclosed "depth map". The claimed "normalizing" is interpreted as the disclosed use of a reference plane (such as camera's XY plane) to obtain depth maps.) and 
performing living-body detection based on the grayscale depth image and a living- body detection model, (Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks").)
wherein the normalizing the point cloud data to obtain a grayscale depth image comprises: 


normalizing the point cloud data Erdogmus: p 1090, right col, 2nd to last para, and p 1091, left col, 6th para. See above discussions.)
Erdogmus does not disclose explicitly but Kim teaches, in the same field of endeavor of image processing, an electronic device  for performing image processing (Kim: [0113-0114]), and determining an average depth of a face region for the target detection object according to three-dimensional key facial points in the point cloud data; segmenting the face region and (separating from objects) Kim: [0039-0040]. Examiner disagrees with applicant’s interpretation of Kim’s teachings. See detailed discussions on Kim’s teachings for these claim limitations in the Response to Arguments section in the current and previous office actions. Also, with regard to foreground and background, see detailed discussions in the Response to Arguments section of the previous office action dated 7/30/2020.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus’s disclosure with Kim’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus) with the technique of separating and extracting objects from background based on their average depth (from Kim) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, Kim: [0006-0007]) and make face analysis or recognition much more effective by focusing on objects of interest only. (See also discussions in The Response to Arguments section in the previous office actions.)
The combination of Erdogmus with Kim, or Erdogmus {modified by Kim}, does not disclose explicitly, deleting, from the electronic device, a foreground and a background in the point cloud data, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Schickel. (Schickel: “For removing the background, the background is initially extracted from each individual point cloud, i.e., those vertices which are identified as belonging to the background are deleted from the multitude of vertices which exist for one single image (=individual point cloud).” [0082].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus {modified by Kim}’s disclosure with Schickel’s teachings by combining the three-dimensional living-body face detection 
Therefore, it would have been obvious to combine Erdogmus with Kim and Schickel to obtain the invention as specified in claim 1. 
Regarding claim 2, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, wherein the pre-processed point cloud data is first pre-processed point cloud data, the grayscale depth image a first grayscale depth image, and the living-body detection model is obtained by: acquiring multiple frames of depth images for a target training object; pre-aligning the multiple frames of depth images for the target training object to obtain second pre-processed point cloud data; normalizing the second point cloud data to obtain a second grayscale depth image sample; and training based on the second grayscale depth image sample and label data of the second Erdogmus: p 1091, right col, 3rd para, also see discussions in regard to claim 1) 
Regarding claim 3, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, wherein the pre-aligning the multiple frames of depth images to obtain pre-processed point cloud data comprises: performing first aligning on the multiple frames of depth images based on three-dimensional key facial points; and performing second aligning on the aligned depth images based on an iterative closest point (ICP) algorithm to obtain the point cloud data. (Erdogmus: p 1088, right col, 1st papa) 
Regarding claim 4, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, wherein before pre-aligning the multiple frames of depth images, the method further comprises: bilaterally filtering each frame of depth image in the multiple frames of depth images. (Erdogmus: p 1091, right col, 2nd para) 
Regarding claim 6, which depends on claim 1, Erdogmus {modified by Kim and Schickel} does not disclose explicitly wherein each of the first and second preset value ranges is from 30 mm to 50 mm, although Kim does teach that objects and background have different depth values. (Kim: [0039]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate preset value ranges, such as claimed 30 mm to 50 mm, depending on the situation or application, in order for “the objects” to be “extracted from the depth image based on a difference between the depth values” (Kim: [0039]), that is, these are simply design choices well within the capability of a person of ordinary skill. Therefore, it would have been obvious to one of ordinary skill in this art to modify Erdogmus {modified by 
Regarding claim 7, Erdogmus {modified by Kim and Schickel} discloses the method of claim 2, wherein before the training based on the second grayscale depth image sample to obtain the living-body detection model, the method further comprises: performing data augmentation on the second grayscale depth image sample, wherein the data augmentation comprises at least one of: a rotation operation, a shift operation, or a zoom operation. (Erdogmus: p 1088, 1st para of section IV. B.) 
Regarding claim 9, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, wherein the multiple frames of depth images are acquired based on an active binocular depth camera. (Erdogmus: p 1087, right col, 4th para. Kinect is a binocular depth camera) 
Regarding claim 10, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, further comprising: determining whether a face authentication recognition succeeds according to a result of the living-body detection. (Erdogmus: p. 1084, left column, last para) 
In the cited NPL of Erdogmus, which is modified by Kim and Schickel as discussed above, a three-dimensional living-body face detection technology is described but the apparatus to implement the technology and the computer readable medium (CRM) to store the program implementing the technology are not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technology by a computer or its equivalents which include CRM as evidenced by the further disclosure Kim: [0113-0114]) and Schickel (Schickel: [0117-0118,0122,0124]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Erdogmus’s technology, including modifications from Kim and Schickel, with a computer from Kim and Schickel to yield predictable results of the apparatus and CRM implementations of the three-dimensional living-body face detection technology.
Claims 11-14, 16-17 and 19 are the apparatus (Kim: [0113-0114]) (Schickel: [0117-0118, 0122, 0124]) claims, respectively, corresponding to the method claims 1-4, 6-7 and 9. Therefore, since claims 11-14, 16-17 and 19 are similar in scope to claims 1-4, 6-7 and 9, claims 11-14, 16-17 and 19 are rejected on the same grounds as claims 1-4, 6-7 and 9.
Claim 20 is the computer readable storage medium (Kim: [0113-0114]) (Schickel: [0117-0118, 0122, 0124]) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogmus {modified by Kim and Schickel} as applied to claims 1 and 11 discussed above, further in view of Wang.
Regarding claim 8, Erdogmus {modified by Kim and Schickel} discloses the method of claim 1, wherein the living-body detection model is Erdogmus: p 1093, right col, "B. Anti-Spoofing for 3D Mask Attacks")) 
Wang: [0004].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdogmus {modified by Kim and Schickel}’s disclosure with Wang’s teachings by combining the three-dimensional living-body face detection method (from Erdogmus {modified by Kim and Schickel}) with the training technique based on a convolutional neural network structure (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the three-dimensional living-body face detection method would still work in the way according to Erdogmus {modified by Kim and Schickel} and the training technique based on a convolutional neural network structure would continue to function as taught by Wang. In fact, the inclusion of Wang's training technique based on a convolutional neural network structure would provide a practical and/or alternative implementation of the three-dimensional living-body face detection method.
Therefore, it would have been obvious to combine Erdogmus {modified by Kim and Schickel} with Wang to obtain the invention as specified in claim 8. 
Claim 18 is the apparatus (Kim: [0113-0114]) (Schickel: [0117-0118, 0122, 0124]) claim corresponding to the method claim 8. Therefore, since claim 18 is similar in scope to claim 8, claim 18 is rejected on the same grounds as claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/FENG NIU/Primary Examiner, Art Unit 2669